                                                                               ^ • ■'v. -., owAjI OIV
                  IN THE UNITED           STATES DISTRICT COURT, FOR
                        THE SOUTHERN DISTRICT OF GEORGIA^' - 'AV 13 Pf| |;
                                     SAVANNAH        DIVISION


BENJAMIN JAMON MAXWELL,               SR.,                                           ^    Ur GA.

        Plaintiff,

V.                                                               CASE NO.    CV419-018


 SHERIFF JOHN WILCHER,              OFFICER
AGULAR,     and OFFICER BRIGHT,

         Defendants.




                                           ORDER


        Before    the       Court    is        the     Magistrate       Judge's        Report           and

Recommendation,         to    which       no    objections       have     been     filed.         (Doc.

18. )   After    careful      consideration             and   review    of the       record,            the

report    and recommendation is ADOPTED as the Court's                                   opinion in

this    case.    As     a    result.       Defendant          John   Wilcher      is      DISMISSED

WITHOUT    PREJUDICE         from this         case.    The   Clerk is    DIRECTED         to    amend


the caption accordingly.

        SO ORDERED this                    day of May 2019.




                                                WILLIAM T.       MOORE,    JRK
                                                                           ,TR

                                                UNITED    STATES     DISTRICT       COURT
                                                SOUTHERN       DISTRICT    OF GEORGIA
